Exhibit 10.6

UK SUB-PLAN OF THE IRIDIUM COMMUNICATIONS INC.

2015 EQUITY INCENTIVE PLAN

 

1. This UK Sub-Plan (the “Sub-Plan”) of the Iridium Communications Inc. 2015
Equity Incentive Plan (the “Plan”) provides additional terms and conditions
applicable to Awards granted to Employees, Directors and Consultants who are
resident in the UK for tax purposes.

 

2. The purpose of this Sub-Plan is to provide incentives for present and future
Employees, Directors and Consultants who are resident in the UK for tax
purposes.

 

3. This Sub-Plan is governed by the Plan and all the provisions of this Sub-Plan
shall be identical to those of the Plan SAVE THAT (i) “Sub-Plan” shall be
substituted for “Plan” where applicable and (ii) the amendments set out in the
following provisions shall be treated as having been made. Capitalized terms not
explicitly defined in this Sub-Plan but defined in the Plan shall have the same
definitions as in the Plan.

 

1. SECTION 1 – GENERAL

Section 1(b) of the Plan shall be deleted in its entirety and replaced with the
following:

 

  (b) Eligible Award Recipients. Employees, Directors and Consultants are
eligible to receive Awards; provided, however, that this Sub-Plan is exclusively
for Employees, Directors and Consultants who are resident in the UK for tax
purposes.

 

2. SECTION 8 – MISCELLANEOUS

 

2.1. Section 8(h) of the Plan shall be deleted in its entirety and replaced with
the following:

 

  (h) Withholding Obligations. If, on the acquisition or disposal of, or the
exercise or release of an Award an Award Tax Liability arises, the Participant
shall indemnify the Constituent Company against the Award Tax Liability and the
Award may not be acquired, disposed of, exercised or released unless either:

 

  (i) the Constituent Company is authorised to and is able to deduct an amount
equal to the Award Tax Liability from the Participant’s salary for the current
pay period; or

 

  (ii) the Participant makes a payment to the Constituent Company of an amount
equal to the Award Tax Liability at the time that the Award is made; or

 

  (iii)

the Participant has given an irrevocable authority to the Constituent Company to
instruct a third party approved by the Constituent Company as agent for the
Participant to dispose of a sufficient number of the shares to



--------------------------------------------------------------------------------

  realise a sum which is sufficient after the payment of all expenses and
commissions payable in connection with the sale of such shares to discharge the
Award Tax Liability and to pay a sum equal to the Award Tax Liability to the
Constituent Company; or

 

  (iv) the Participant enters into other arrangements acceptable to the
Constituent Company for the payment to the Constituent Company of a sum
sufficient to discharge the Award Tax Liability.

 

2.2. The following provisions shall have effect as Sections 8(m), 8(n), 8(o) and
8(p) of the Plan:

 

  (m) Employers’ NIC Liability. It is a term of the grant of any Award that the
Participant agrees that, to the extent that it is legally possible to do so, the
Participant shall join with the Constituent Company in electing to transfer the
whole of any liability to pay Class I Secondary (Employer’s) NICs to the
Participant, which election shall be in such form as may be approved by the
Board of HMRC, and that such election once made shall not be revoked by the
Participant without the agreement of the Constituent Company.

 

  (n) S.431 ITEPA Election. Should the Constituent Company, in its absolute
discretion, decide it is appropriate, it is a term of the grant of any Award
that the Participant agrees that the Participant shall join with the Constituent
Company in electing under section 431 ITEPA to disapply in whole or in part the
provisions of Part 7 Chapter 2 ITEPA, which election shall be in such form as
may be approved by the Board of HMRC, and that such election once made shall not
be revoked by the Participant.

 

  (o) Relationship with Employment Contract.

 

  (i) The rights and obligations of any Participant under the terms of his
office or employment with any Constituent Company or former Constituent Company
shall not be affected by being a Participant.

 

  (ii) The value of any benefit realised under the Sub-Plan by Participants
shall not be taken into account in determining any pension or similar
entitlements.

 

  (iii) Participants shall have no rights to compensation or damages on account
of any loss in respect of Awards or the Sub-Plan where such loss arises (or is
claimed to arise), in whole or in part, from:

 

  (A) termination of office or employment with; or

 

  (B) notice to terminate office or employment given by or to,

any Constituent Company or any former Constituent Company. This exclusion of
liability shall apply howsoever the termination of office or employment, or the
giving of notice, is caused, and howsoever compensation or damages may be
claimed.



--------------------------------------------------------------------------------

  (iv) Participants shall have no rights to compensation or damages from any
Constituent Company or any former Constituent Company on account of any loss in
respect of any Award under this Sub-Plan where such loss arises (or is claimed
to arise), in whole or in part, from:

 

  (A) any company ceasing to be a Constituent Company; or

 

  (B) the transfer of any business from a Constituent Company to any person
which is not a Constituent Company.

This exclusion of liability shall apply howsoever the change of status of the
relevant Constituent Company, or the transfer of the relevant business, is
caused, and howsoever compensation or damages may be claimed.

 

  (p) Data Protection. It is a condition of participation in the Sub-Plan that
the Participant agrees to:

 

  (i) the collection, use, processing and transfer of his Personal Data by any
Constituent Company and any administrator of the Plan or Sub-Plan in any
jurisdiction including the US;

 

  (ii) any Constituent Company and any administrator of the Plan or Sub-Plan,
transferring the Participant’s Personal Data amongst themselves for the purposes
of implementing, administering and managing this Sub-Plan and the Award and the
acquisition of shares or other securities pursuant to the Plan or Sub-Plan;

 

  (iii) the use of Personal Data by any such person for any such purposes; and

 

  (iv) the transfer of Personal Data to, and processing and retention of
Personal Data by, third parties, including any administrator of the Plan or
Sub-Plan for or in connection with such purposes.

 

3. SECTION 13 – DEFINITIONS

 

3.1. The following definitions shall be added:

 

“Award Tax Liability” means any liability of the Participant’s Employer to
account to HMRC or any other tax authority for any amount of, or representing,
income tax or NICs (which shall include Employer’s NICs) or any equivalent
charge in the nature of tax or social security contributions (whether under the
laws of the United Kingdom or



--------------------------------------------------------------------------------

otherwise) which may arise on the acquisition or disposal of, or the exercise or
release of any Award. “Constituent Company” means any of the following: (a) the
Company; and (b) any company which is an Affiliate of the Company. “Employer’s
NICs” means secondary Class I NICs arising on the acquisition or disposal of, or
the exercise or release of any Award. “HMRC” means Her Majesty’s Revenue and
Customs. “ITEPA” means the Income Tax (Earnings and Pensions) Act 2003. “NICs”
means National Insurance Contributions. “N.I. Regulations” means the laws,
regulations and practices currently in force relating to liability for, and the
collection of, NICs. “Participant’s Employer” means such Constituent Company as
is a Participant’s employer or, if he has ceased to be employed by a Constituent
Company, was his employer or such other Constituent Company, or other person as,
under the PAYE Regulations or, as the case may be, the N.I. Regulations, or any
other statutory or regulatory enactment (whether in the United Kingdom or
otherwise) is obliged to account for any Award Tax Liability. “PAYE Regulations”
means the regulations made under section 684 of ITEPA. “Personal Data” means the
name, home address, email address, telephone number and date of birth of a
Participant, and other information relating to the Participant’s employment with
any present or former Constituent Company, details of all rights to acquire
shares or other securities granted to the Participant and of shares or other
securities issued or transferred to



--------------------------------------------------------------------------------

the Participant pursuant to this Sub-Plan or any other employees’ share plan and
any other personal information relating to the Participant’s participation in
this Sub-Plan or which is reasonably required for the administration of this
Sub-Plan.